Title: From John Adams to Mr. Thomas, 5 October 1820
From: Adams, John
To: Thomas, Mr.



dear Sir
Montezillo October 5d. 1820

I thank you for a valuable present of the transactions and Collections of the American Antiquarian Society, it is a work no less valuable than curious— Posterity as well as present Age will be under no less great obligations to your society—for their labours and researches—I have always regreted my inability to become a Member of it—but a great variety of reasons too many to be enumerated had compeled me to resign my place in the American Academy and in the Agricultural society—and retire within the narrow circle, in which I now must move to the End of Life—which cannot be far distant—it therefore would have been inconsistent to have engaged in a new Society though I entertain for it and its members profound respect—I wish all honour and prosperity to their envestigations—and again I thank you—for your rich present—I am Sir with much / personal Esteem—your friend / and humble Servant
John Adams—